Citation Nr: 1214416	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paroxysmal atrial fibrillation (claimed as a heart disorder and ischemic heart disease), to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's current paroxysmal atrial fibrillation is shown to be etiologically related to his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's paroxysmal atrial fibrillation, as secondary to the service-connected hypertension, have been met.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.310, 3.326(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, for service connection, the claims folder must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
However, in this case, the Veteran contends that his paroxysmal atrial fibrillation is secondary to his service-connected disabilities.  

In order to prevail under secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered as part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Here, the Veteran has a current diagnosis of paroxysmal atrial fibrillation from the March 2007 VA examination.  The Veteran is also already service-connected for posttraumatic stress disorder (PTSD), Type II diabetes mellitus, hypertension, erectile dysfunction, bilateral defective hearing, and peripheral neuropathy of the bilateral lower extremities.  

Specifically, regarding the service-connected hypertension, this disability was granted in the September 2010 rating decision, as secondary to the Veteran's service-connected Type II diabetes mellitus.  In that decision, the RO determined that the hypertension did not warrant a separate compensable evaluation, and thus the RO combined the hypertension into the Type II diabetes mellitus disability rating.  As a result, the Veteran is now service-connected for the combined disability of Type II diabetes mellitus with erectile dysfunction and hypertension.  However, in this decision, the Board will be focusing solely on the service-connected hypertension.

In regards to a medical opinion linking the Veteran's paroxysmal atrial fibrillation and hypertension, he was afforded a VA heart examination in March 2007.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it was less likely as not (less than 50/50 probability) that the Veteran's current paroxysmal atrial fibrillation was caused by or related to his service-connected Type II diabetes mellitus.  Instead, the VA examiner concluded that the Veteran's "hypertension appears to have caused [his] mildly dilated left side of heart and this is triggering the paroxysmal atrial fibrillation."  As previously stated, the Veteran is currently service-connected for his hypertension.  

There are no negative nexus opinions of record.

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his paroxysmal atrial fibrillation, persuades the Board that the Veteran's current paroxysmal atrial fibrillation is related to his already service-connected hypertension.  As such, the claim for service connection for paroxysmal atrial fibrillation, as secondary to the service-connected hypertension, is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for paroxysmal atrial fibrillation, as secondary to the service-connected hypertension, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


